DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In [0109] the battery unit is recited as “210” and “201”.  Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "210" and "201" have both been used to designate the battery unit in figs. 8-10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the retention member configured to secure said battery unit to the battery dock and the battery unit being attached to the battery dock must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting the specification and drawings disclose the sterile housing (outer housing 120) is electrically coupled to the battery dock.  The phrase “when said battery unit is attached to said battery dock; and a retention member configured to secure said battery unit to said battery dock” (claim 1) and similarly in claims 8 and 15, indicates the battery unit housing is attached to the battery dock rather than the sterile outer housing.  If the battery unit housing is attached to the battery dock it is not clear how this structural relationship is achieved.  Also, there is no recitation or illustration of a retention member securing the battery unit to the dock.  What is the retaining structure that secures/attaches the battery unit to the battery dock?  Is the retaining structure the sterile housing?  Also, it is not clear how the post and battery dock are electrically connected since the specification (see [0105]) only recites that the dock (106) is received in the cavity of post 124.  Presumably there is some electrical connection the mating/telescopic connection of the dock and post and the electrical contacts 126 are also hollow and somehow make electrical connection with contacts 108.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 
Claim limitation means for has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because in claim 15, it is not clear if the retention means is the prior recited structure (sterile/second housing) and in claims 4, 11, and 17 the “means for indicating” could be an another operator speaking to the user which would not require structure.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-9, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barlev et al. (US 20030149424 A1).
Regarding claims 1, 8, and 15, Barlev et al. discloses a surgical instrument (70, fig. 7), comprising: an end effector (fig. 7); a handle (72), 
a battery dock (fig. 7, mating ribs) comprising first electrical contacts (portion that mates with terminals 16 [0025], figs. 1 and 7-9); and 
a power unit/battery unit (12) releasably attachable to said battery dock, wherein said battery unit comprises: rechargeable battery cells (12); a non-sterile housing (12), wherein said battery cells are positioned in said non-sterile housing ([0024-0026], figs. 1-2); and 
a sterile housing (10/30) configured to receive said non-sterile housing (figs. 7-9), wherein said sterile housing comprises: second electrical contacts (14/16, figs. 1-9) configured to electrically couple said battery cells (12) of said non-sterile housing (12) to said first electrical contacts of said battery dock; when said battery unit is attached to said battery dock (fig. 7) wherein said sterile housing is configured to encapsulate said non-sterile housing (12) to create a sterile barrier between said first housing and said second housing; and a retention member (20) configured to secure said battery unit to said battery dock ([0024-0026], figs. 1-9, see 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph above for retention member confusion).
Regarding claims 2, 9, Barlev et al. discloses said battery cells (12) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time ([0024-0026], figs. 1-2).

Claim(s) 1-2, 8-9, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stulen et al.  (US 20120115005 A1).
Regarding claims 1, 8, and 15, Stulen et al. discloses a surgical instrument (10/100/150, figs. 1-3), comprising: an end effector (103/140/16); a handle (102/130), comprising: a drive system (103) configured to actuate said end effector [0024-0031]; and 
a battery dock (121) comprising first electrical contacts (12/113/151/121 [0027, 0031-0037], figs. 1-3); and 
a power unit/battery unit (14) releasably attachable to said battery dock, wherein said battery unit comprises: rechargeable battery cells (218/318); a first housing/non-sterile housing (218/318 [0037], figs. 5 and 9), wherein said battery cells are positioned in said first housing/non-sterile housing ([0037, 0040, figs. 5 and 9) and 
a second/sterile housing (212/312) configured to receive said non-sterile/first housing (figs. 5 and 9), wherein said second/sterile housing comprises: second electrical contacts (230/330) configured to electrically couple said battery cells of said non-sterile/first housing to said first electrical contacts of said battery dock (12/113/151/121); when said battery 
Regarding claims 2 and 9, Stulen et al. discloses said battery cells (218/318) are positioned in said non-sterile housing such that all of said battery cells are electrically connected at the same time ([0037, 0040, figs. 5 and 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 10-14, and 16-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Stulen et al. (US 20120115005 A1) in view of Beckman et al. (US 20160249915 A1).
Regarding claims 4-7, 11-14, 17-20, Stulen et al. teaches having a PCB, controller board 120 controlling discharge rate, monitor health of battery, and recharging battery [0024-0027, 0033] and also teaches having a rechargeable battery monitored with motor control, monitoring status of cooling of cooling heat sink [0044-0045].
Stulen et al. states:  “controller board (120) may be operable to monitor the general health of battery pack (110). Indeed, controller board (120) may be operable to provide any suitable functionality” [0033]
Stulen et al. fails to explicitly disclose a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical 
Beckman et al. having a voltage regulator (22126), a battery such as lithium battery 502/5461/5470 with a means (handle 1100/5310 charge circuit 5471’) for indicating a charging status, [0186-0189, 0220, 0229-0233], a charging station (1106/1700),  of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display (1132/1709) configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system [0195-0214, 0218, 0221,0225, 0238-0240, 0252-0254, 0311], figs. 10-13, 21-37) as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold and teaches adding battery’s (supplemental battery [0361-0367]) to increase power when power below threshold [0179, 0252, 0304-0318, 0343-0367, figs. 19-29, 38-47).
Given the teachings of Stulen et al. of having a PCB, controller board 120 controlling discharge rate, monitor health of battery, and recharging battery, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the controller/PCB to include a means for indicating a charging status of said battery unit to a user of said surgical instrument, wherein said non-sterile housing comprises a display configured to indicate to a user of said surgical instrument the remaining electrical capacity of said battery cells, and wherein the remaining electrical capacity is displayed as a number of remaining actuations of said drive system, as the time until said battery cells are drained when said battery cells are discharged at a predetermined voltage, current, or power level, wherein said non-sterile housing comprises a control circuit which limits the current draw of said surgical instrument to a predefined threshold for feedback and power control purposes as taught by Beckman et al.
Regarding claims 3, 10, and 16, Stulen et al. teaches having NiMH batteries, Li-ion batteries and “(e.g., prismatic cell type lithium ion batteries, etc.), Ni-Cad batteries, or any other type of power source as may be apparent to one of ordinary skill in the art in light of the teachings herein” [0024] but fails to explicitly disclose having aleast one battery cell of said battery cells is selected from the group consisting of a CR123 cell and a CR2 cell.  Beckman et al. teaches having at least one battery cell of said battery cells is selected from the group consisting of a CR123 cell and a CR2 cell [0179].
Stulen et al. discloses the claimed invention except having NiMH batteries, Li-ion batteries, Ni-Cad other batteries instead of CR123 cell and a CR2 battery cell. Beckman et al. shows that CR123 cell and a CR2 cell is an equivalent structure known in the art. Therefore, because these two batteries were art-recognized- equivalents at the time the invention was made, one of ordinary skill in the art would have found obvious to substitute CR123 cell and a CR2 cell batteries for NiMH batteries, Li-ion batteries Ni-Cad.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  tools with connected battery’s, battery dock, battery housing, sterile housing, and/or use and power monitoring- Walker et al. US 6887244.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731